DETAILED ACTION 
This action is in response to Application No. 17/211,006 originally filed 03/24/2021. The amendment presented on 07/29/2022 which provides claims 1, 4, 6, 12, 14, 15 and 17 are amended, currently claims 11 and 13 are cancelled is hereby acknowledged. Currently Claims 1 - 10, 12 and 14 - 18 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.    Claims 1 - 10, 12 and 14 - 18 are allowed over the prior art of record.
4.     Claims 11 and 13 have been cancelled.	
5.    The following is an examiner's statement of reasons for allowance: Claims 1 - 10, 12 and 14 - 18 are allowable because the prior art of record fail to teach claimed limitations. Therefore, claims 1 - 10, 12 and 14 - 18 are allowable for the reasons argued by the Applicant in the Remarks filed on July 29, 2022 and indicated the previous office action.                      
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                  
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/10/2022